State of Vermont
                            Superior Court—Environmental Division

======================================================================
                   ENTRY REGARDING MOTION
======================================================================

In re Conlon CU Permit                                            Docket No. 2-1-12 Vtec
(Appeal of Planning Commission grant of conditional use approval)

Title: Motion to Augment Statement of Questions (Filing No. 2)
Filed: May 10, 2012
Filed By: Appellants John and Julia Baldwin
Response filed on 5/25/12 by Applicants/Appellees Edward Conlon and Debra Staniscia
Reply filed on 6/4/12 by Appellants

___ Granted                      X Denied                      ___ Other

       John and Julia Baldwin (“Appellants”) have filed a request to augment the Statement of
Questions they submitted in conjunction with their appeal of a decision by the Town of
Plymouth Planning Commission granting conditional use approval to Edward Conlon and
Debra Staniscia (“Applicants”) to subdivide a 13-acre property at 441 Weaver Hill Road in the
Town of Plymouth, Vermont and build a 1.5 story building.
       Rather than specifying additional questions that they wish to add to their Statement of
Questions, Appellants instead provide the Court with factual and legal arguments going to the
merits of questions included in their existing Statement of Questions. Appellants ultimately
request that the Court provide them with “an opportunity to augment and amplify their
‘Statement of Questions’” once Applicants have submitted additional material that Appellants
think is necessary for Applicants to receive conditional use approval. (Mot. to Augment
Statement of Questions 2, filed May 10, 2012.)
        The Statement of Questions filed by an appellant in our Court functions as a cross
between a complaint filed before the Civil Division and a statement of issues filed before the
Vermont Supreme Court. See Appeal of Rivers Development, LLC, Nos. 7-1-05 and 68-3-07
Vtec, slip op. at 14 (Vt. Envtl. Ct. Jan. 8, 2008) (Durkin, J.); In re Saman ROW Approval, No. 176-
10-10 Vtec, slip op. at 1 (Vt. Super. Ct. Envtl. Div. Apr. 21, 2011) (Durkin, J.). That is, it functions
both to provide notice to other parties of the issues to be determined during litigation, while
also limiting the scope of the appeal. See Saman ROW Approval, No. 176-10-10 Vtec, slip op. at
1. It should be a “short and plain statement,” V.R.C.P. 8(a), that provides notice to other parties
of the “questions that the appellant desires to have determined” in the appeal. V.R.E.C.P. 5(f).
        This Court liberally grants motions to amend Statements of Questions when the other
parties involved will not be unfairly prejudiced by our doing so. In re Ridgewood Estates
Homeowners Ass’n, No. 57-4-10 Vtec, slip op. at 7 (Vt. Super. Ct. Envtl. Div. Jan. 26, 2011)
(Wright, J.) (citing Appeal of Town of Fairfax, No. 45-3-03 Vtec, slip op. at 5). However, detailed
factual and legal information that goes beyond identifying the Questions and crosses over into
arguing the merits of the Questions is misplaced in a Statement of Questions. See In re Frostbite
In re Conlon CU Permit, No. 2-1-12 Vtec (EO on Mot to Augment Statement of Questions) (08-30-12) Pg. 2 of 2.


Mine, No. 12-1-11 Vtec, slip op. at 2 (Vt. Super. Ct. Envtl. Div. Nov. 3, 2011) (Durkin, J.) (striking
a historical background section and definition section from a Statement of Questions because
they were unnecessary to further the two functions of a Statement of Questions). Additionally,
the amendment of a Statement of Questions is unnecessary when the Questions sought to be
added raise issues intrinsic to existing Questions. See In re Jolley Assocs., 2006 VT 132, ¶ 9, 181
Vt. 190 (concluding that the Court’s jurisdiction extends to issues explicitly raised in each
Question as well as to issues intrinsic to them).
        Since Appellants’ motion does not identify specific Questions that they want to add to
their Statement of Questions, and instead provides factual and legal arguments going to the
merits of Questions already included in their current Statement of Questions, we deem it both
unnecessary and improper to allow them to supplement their Statement of Questions with any
of the information contained in their motion. Additionally, we will not provide Appellants
with blanket approval to add to their Statement of Questions at a later juncture in this
proceeding. Should Appellants later identify a Question not already encompassed by their
existing Statement of Questions that they want to add to their Statement of Questions, the Court
will consider a motion to amend made by Appellants at that time.
         Consequently, we DENY Appellants’ motion to augment their Statement of Questions.




_________________________________________                                      August 30, 2012
       Thomas S. Durkin, Judge                                                     Date
=============================================================================
Date copies sent: ____________                                             Clerk's Initials: _______
Copies sent to:
 Appellants John and Julia Baldwin, pro se
 Martin Nitka, Attorney for Applicants/Appellees Edward Conlon and Debra Staniscia
 Frederick M. Glover, Attorney for Town of Plymouth